Citation Nr: 1429731	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-34 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals for gout, other than of the left great toe and the bilateral ankles.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to an initial compensable rating for sinusitis

4.  Entitlement to an initial compensable rating for allergic rhinitis.

5.  Entitlement to an initial compensable rating for a skin disability.  


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from September 2008 to October 2004, August 1985 to October 1985, March 1990 to September 1990, February 1991 to September 1991, and January 1992 to February 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2006, September 2008, and December 2008 of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In July 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record

In August 2011, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Service connection has been established for seborrheic dermatitis.  The Veteran testified that his rash had worsened and now spread to other areas such as his back.  In a subsequent VA examination in December 2011, the VA examiner diagnosed not only seborrheic dermatitis (in his face), but also keatosis pilaris for the skin symptoms on the Veteran's the back.  The examiner noted that keatosis pilaris had been found in a service examination in August 2000.

The issue of service connection for keatosis pilaris has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran was not treated for gout for any joint area other than the left great toe during service.

2.  The Veteran does not currently have a diagnosed gout disability in any joint area other than the left great toe and the ankles bilaterally.

3.  Service treatment records do not reflect evidence or symptoms of diabetes mellitus, type II in service. 

4.  Diabetes mellitus, type II did not manifest to a compensable degree within one year after separation from service. 

5.  The Veteran's diabetes mellitus, type II is not causally or etiologically related to active service.

6.  The Veteran's sinusitis was not manifested by incapacitating episodes, non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting, or evidence that the Veteran has undergone radical surgery with chronic osteomyelitis, or has repeated surgeries resulting in near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting.

7.  The Veteran's allergic rhinosinusitis is manifested by swelling of the turbinates, nasal discharge, congestion, and headaches, but is not manifested by polyps or of obstruction greater than 50 percent in either nasal passage, or complete obstruction of one nasal passage.

8.  The Veteran's seborrheic dermatitis affects less than 5 percent of the entire body, or less than 5 percent of the exposed areas, and only topical therapy has been required.


CONCLUSION OF LAW

1.  The criteria for service connection for gout for any joint area other than the left great toe and the ankles bilaterally are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for diabetes mellitus, type II are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for an initial compensable rating for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002& Supp. 2013); 38 C.F.R. §§ 4.1, 4.31, 4.97, Diagnostic Code 6522 (2013).

4.  The criteria for an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002& Supp. 2013); 38 C.F.R. §§ 4.1, 4.31, 4.97, Diagnostic Code 6522 (2013).

5.  The criteria for an initial compensable rating for seborrheic dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.31, 4.118, Diagnostic Code 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letters, dated in December 2006, January 2007, and March 2008.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the initial rating assignment does not trigger additional notice obligation 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  The statement of the case (SOC) under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue and included a description of the rating formulas for the current evaluations and for all other higher evaluations.  The Veteran was thus informed of what was needed not only to achieve the next higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, records from the Social Security Administration, and afforded the Veteran VA examinations in October 2006, November 2008, February 2010, December 2011, and June 2013, and a hearing before the undersigned Veterans Law Judge in December 2009.  

The reports of the October 2006, November 2008, February 2010, December 2011, and June 2013 VA examinations and opinions included a review of the Veteran's medical history, including his service treatment records, an interview, and an examination of the Veteran, as well as sufficient findings to rate the disabilities and reasons to explain the opinions and conclusions reached.  Therefore, the Board concludes that the VA examinations and opinions are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The undersigned Veterans Law Judge (VLJ) identified the issues.  He clarified that issues with the Veteran by explaining the evidence needed for the issues before the Board.  For instance, he advised the Veteran that VA agreed he had a disability involving the left toe, but now the issue was how bad the toe symptoms are.  Later, as to sinusitis and rhinitis, he questioned whether the symptoms had worsened since the last VA examination.  He advised the Veteran to have his physicians submit a statement to connect a disability.   He also clarified with the Veteran that if VA did not already have the medical records of providers, that the Veteran should then provide the records to VA.  The representative asked the Veteran questions to ascertain when the disabilities began, the treatment and extent of the disabilities, and their functional impact upon the Veteran. 

No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection or for a higher rating.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or to the extent the VLJ did not expressly state the elements of a claim that were lacking, such error is harmless as both the Veteran and representative also demonstrated actual knowledge of what was needed to prove the claim, such as understanding what the Veteran needed to explain to his doctors before they wrote an opinion letter.

As the Veteran has not identified any additional relevant evidence pertinent to the claim and as there are no additional relevant records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Principles of Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Diabetes mellitus is listed as a disease under § 3.309 as a chronic disease.  Gout is not listed as a disease under § 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service Connection for Gout in a Joint Other than the Left Great Toe and the Ankles Bilaterally

The Veteran is already service connected for gout in his ankles and is also service connected for his left great toe as a muscle strain, degenerative joint disease in each knee, and for lumbar muscle strain.   He asserts, however, that his gout has manifested itself in other joints such as his shoulders.  

Service treatment records do not indicate any complaints, diagnosis, or treatment for gout until July 2001, when he had swelling and pain in the left great toe.  At that time, he was suspected of having gout.  

In an April 2004 pre-deployment health assessment, the Veteran was noted to have gout.  

A November 2005 history and physical noted a history of gout resulting in dietary changes and evidence of exacerbations, which were treated as they occurred.  The Veteran did not report any symptoms such as arthritic pain or impaired use of his arms, hands, feet, and legs.  

The separation examination in January 2006 reported the Veteran had gout, but did not report any other details such as a current uric acid level, medications, or where he experienced gout symptoms.  

In an October 2006 VA examination, the Veteran complained of pain for his knees bilaterally, his left great toe, and lower back.  He also had swelling of the ankles.  The back symptoms started after he fell off a bike in 2002.  The diagnosis was muscle strains of the cervical and lumbar spine areas.  The knee pain the Veteran attributed to running in service and the diagnosis was bilateral patellar chondromalacia.  The diagnosis was gout in both ankles.  The examiner diagnosed a left great toe interphalangeal joint strain, but noted it was pain in that location that led to the diagnosis of gout after it was confirmed with laboratory tests.  

For the period from November 2006 to October 2008, the Veteran's primary care provider, Dr. Waldenberger, noted his gout was stable.

In November 2007, an orthopedic surgeon, Dr. M. Fahey, diagnosed two problems in the Veteran.  First, he had moderate arthritis in the knees, which the gout may have aggravated.  Second, the Veteran had gout with intermittent flare-ups in the feet with some post tibial tendonitis.  

In June 2008, Dr. S. Zeb, a private physician, recorded that the Veteran complained of migratory polyarthritis for the last 6 years.  It started in the left big toe and then after some time involved the ankles one at a time when they became painful, swollen, and red hot.  The Veteran later reported problems in his knees, swelling in his right elbow, and pain in the right shoulder.  Dr. Zeb noted the knee symptoms had been attributed to a loss of cartilage.  Dr. Zeb stated the Veteran's history was compatible with a diagnosis of crystalline arthritis.  The Veteran was told the diagnosis of gout is made by arthocentesis, but the Veteran did not have any swelling or joint effusion.

In July 2008, a private physician, Dr. H. Sarwar, noted the Veteran had gout with a history of migratory arthralgia and podagra.  Besides the abnormal uric acid reading, the Veteran had negative rheumatoid factors and negative CCP antibodies. 

In October 2008, Dr. J. Szczesny noted the Veteran had soreness that comes and goes in the right wrist and left big toe.  

In a November 2008 VA examination, the Veteran's ankle symptoms began in the military.  The pain begins in his great toe and radiates up into the ankles.  The attacks last 3-5 days and the Veteran lies in bed until the pain goes away.  As to the shoulders, wrists, and elbows, the Veteran experienced bilateral intermittent pain lasting 3-5 days which the Veteran attributed to gout.  The examiner diagnosed gout in the ankles bilaterally, but diagnosed normal shoulders, elbows and left wrist.  The right wrist had tendonitis.  

In a November 2008 VA treatment note, the Veteran complained of right wrist pain, but that an unnamed private physician did not think it was gout.  X-rays were negative.

In November 2008, the Veteran and his wife submitted statements that sometimes, the Veteran's hands and feet swell so bad, he cannot get out of bed.  

The examiner from the November 2008 VA examination confirmed that the Veteran had a normal left elbow and normal shoulders bilaterally in February 2009.  He also diagnosed mild degenerative disc disease in the lumbar spine that was age related and not due to service.  

Also in February 2009, Dr. Szczesny noted the Veteran had been doing pretty well with his gout but had a flare-up several weeks earlier without specifying the location of the flare-up.  He continued to have arthritis discomfort on a daily basis.  His uric acid level was at 7.9 which Dr. Szczesny believed was a little above the desired level but better than before.  The diagnosis was gout with improving uric acid.  By May 2009, his uric acid level was done to 7.0.  
In October 2009, Dr. Szczesny noted the Veteran continued to follow the Veteran for both osteoarthritis and gout and had one brief episode of gout in the toe.  His uric acid had improved to 6.2

In January 2010, Dr. Szczesny saw the Veteran for a follow-up for gout but the Veteran also had chronic musculoskeletal pain.  

In a VA examination in February 2010 for a total disability based upon individual unemployability, the Veteran reported taking medicine for gout.  He has a recurrence about once a month but with a recent change in medications, there have not been any flare-ups.  He had no other symptom but pain.  The examination did not reveal any edema, instability, tendon abnormalities, or angulation bilaterally and ankle motion was normal with no pain.  The diagnosis was gouty ankles that would not preclude employment.  The examiner also noted that even though the left great toe was service connected as a muscle strain, the Veteran insisted it was gout.  The Veteran had pain, swelling, redness, and heat on that toe but nothing on the other foot.  Nevertheless, the Veteran's gout was stable and he had a good response to treatment.  

In April 2010, Dr. Szczesny noted the Veteran felt well for the most part and there were no flare-ups.  Dr. Szczesny described the gout as stable.  

In May 2010, the Veteran reported he had a flare-up of the right ankle for the past two days.  

In July 2010, Dr. Szczesny stated the Veteran had comorbidities of gout and arthritis.  The right knee was injected for pain.  The note stated that the Veteran had flare ups of gout in the right toe, left toe, right ankle, the left ankle, the right knee (twice) and the elbow in 2008.  He noted however that both knees had also been diagnosed with osteoarthritis.  

In a December 2011 VA examination, the Veteran reported severe attacks until he received joint injections and medications.  He feels that he had gout in his knees.  He also stated that during a flare-up, he cannot work but if there is no flare-up, there is no effect on work.  The examiner noted that Dr. Zeb advising the Veteran that the diagnosis of crystalline arthritis is made by arthrocentesis, but did not perform arthocentesis.  Further, he noted that Dr. Szcesny diagnosed both gout and osteoarthritis.  The private treatment notes do not describe inflammation attributed to gout in any joint other that the Veteran's service connected left great toe and bilateral ankles.  No other system, such as the gastrointestinal system, was affected by gout.  He also does not have constitutional manifestations associated with active joint involvement which are totally incapacitating.  The examiner did not find any joint inflammation during the examination.  The examiner stated that at that time, there is no objective evidence that any joint is affected by gout other than the service connected joints.  In addition, the Veteran's knees were service connected for another disability, degenerative joint disease, and a joint fluid analysis was needed to assign a second diagnosis of gout for the knees.

In a June 2013 VA examination for a claim for total disability based upon individual unemployability, it was noted the Veteran had degenerative joint disease of the knees, a left great toe strain, and gout in the ankles bilaterally.  The left great toe had not bothered the Veteran since he had steroid injections the year before.  On examination, it was not tender and there was no swelling or deformity.  As to the knee, the Veteran's main complaint was pain, which was better controlled after a steroid injection and the Veteran stopped running.  He had normal range of motion and the knee joints were stable.  

As to the ankles, the Veteran reported the gout was controlled with diet and medication.  He experienced flare-ups only if he did not follow a proper diet.  The examiner determined that the ankles were the only joints affected by gout.  No other joint or system was affected.  He did not have any incapacitating exacerbations.  His uric acid was 3.0 as of March 2013.  The examiner concluded that the gout was well controlled and would not impair the Veteran's ability to secure and maintain gainful employment.  

After a review of the evidence, the Board finds that the Veteran did not have gout or chronic symptoms of gout in service involving any joint except the left great toe and the ankles bilaterally.  

On the basis of the service treatment records, in the absence of any clinical finding or diagnosis or even complaints or symptoms in service, gout involving any joint except the left great toe the bilateral ankles is not affirmatively shown to have had onset during service.  38 C.F.R. § 3.303(a).

That finding, however, does not preclude a finding of service connection for gout in another joint, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

While the Veteran has made complaints of pain and swelling in other joints, there has never been objective evidence of gout or a formal diagnosis of gout in another joint; the diagnosis has only been made in the Veteran's left great toe in service and later, his ankles bilaterally.  The left great toe and the ankles are already service connected.  To the extent the Veteran asserts that he has gout in another joint, first, as noted above, he does not have medical knowledge and his opinions as to if and where he had gout is not competent.  The Board finds that a diagnosis of gout in another joint requires an opinion from someone with medical knowledge as the diagnosis depends on factors such as clinical findings and laboratory tests such as arthrocentesis.  Secondly, to the extent the Veteran argues that he has pain in other joints, or that he has had abnormal uric acid readings, a symptom or finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a 'disability' for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  

In those other joints, the only condition noted is that the Veteran, at various times has experienced pain and perhaps some other symptoms such as swelling.  No VA examiner, VA provider, or private provider has diagnosed gout as to a specific joint such as the right shoulder, but instead, have made another diagnosis for joints such as the knees (degenerative joint diseases) and the right wrist (tendonitis).  Various medical care providers have noted not only the Veteran's complaints, but also the Veteran's attribution of the symptoms to gout.  Evidence which is simply information recorded by a medical examiner, unenhanced by any additional comment by that examiner, does not constitute competent medical history. LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Nothing in the record suggests that the medical providers had filtered, enhanced, or added medical-evidentiary value to the Veteran's lay history.  Stated another way, there is no evidence that the medical providers agreed with the Veteran that it was gout causing symptoms in other joints.  It actually appears that they disagreed with the Veteran.  His right wrist symptoms, for example, were diagnosed by one physician as tendonitis and another told the Veteran that he doubted the problem with the right wrist was gout.  

The Board acknowledges that in July 2010, Dr. Szczesny stated the Veteran previously had gout in the knees and also the elbow in 2008.  As to the knees, Dr. Szczesny noted the Veteran has comorbidities of gout and arthritis and both knees had also been diagnosed with osteoarthritis.  As to the elbow, the Board notes treatment records from 2008 document gout in the service connected areas but do not mention gout in the elbow or even complaints about the elbow.  Finally, both Dr. Zeb and the VA examiner noted the diagnosis of gout in a joint requires arthrocentesis when the joint is swollen, but there is no evidence that the Veteran had an arthrocentesis when his elbow was swollen.  Therefore, the Board assigns little probative weight to Dr. Szczesny's one notation of gout in joints other than the joints already service connected.  

The Board places the most probative weight on the opinion of the VA examiner in December 2011.  The examiner is qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).

The Board finds the unfavorable medical opinion of the December 2011 VA examiner is well reasoned, detailed, provides a rationale that is consistent with other evidence of record, and included reviews of the claims file and the Veteran's symptoms.  The examiner acknowledged the Veteran's evidence of pain in other joints. The examiner noted, however, that the Veteran had no diagnosis or treatment for gout in other joints, nor did he have any objective evidence confirming gout in a joint other than the ankles.  Based on the lack of any noted diagnosis, objective finding, or treatment of a joint for gout, and that it was well controlled, the VA examiner concluded that the Veteran did not have gout except in the ankles and little toes.  The examiner thus took into account all of the medical evidence of record and relied upon and applied medical knowledge to form the opinion.  The examiner set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). 

Being based on a complete review of the record, the opinion also takes into account the Veteran's own assertions, but the examiner has determined the Veteran's assertions do not establish gout in any nonsesrvice-connected joint.  The Board therefore finds that the opinion of the December 2011 VA examiner as persuasive evidence against the claim for service connection for gout in another joint.  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinion, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis of gout in another joint, which opposes, rather than supports, the claim.
The Board decision is also informed by the other VA examiners, who were specifically examining the Veteran for his gout disability and concluded that it was not in any other joint.  In addition, the December 2011 VA examiner's opinion is corroborated by the records of Dr. Zeb.  Dr. Zeb stated the Veteran's history was compatible with a diagnosis of crystalline arthritis.  The Veteran was told by Dr. Zeb the diagnosis of gout is made by arthrocentesis, but the Veteran did not have any swelling or joint effusion to make a laboratory confirmation in another joint.  He was instructed to return for arthrocentesis but there is no record that the Veteran returned with swelling in a joint such as the elbow for arthrocentesis.  

As the preponderance of the evidence is against the claim of service connection for a gout disability in another joint, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Service Connection for Diabetes Mellitus, Type II

Service treatment records do not indicate any complaints, diagnosis, or treatment for diabetes mellitus, type II (diabetes).

In an eye examination in January 2004, he stated he did not have diabetes.  

In an April 2004 pre-deployment health assessment, the Veteran was noted to have a question of impaired glucose metabolism.  

In a history and physical examination in November 2005, there was no albumin or sugar in the urine.  He reported high blood sugar but did not report frequent urination.

In an eye examination in January 2006, he stated he did not have diabetes.  

The separation examination in January 2006 reported the Veteran with a high glucose level, 122 (75-110), but his Hgb A1c was 5.8 and anything less than 6 percent was normal.  The report stated the result suggested the average blood sugar level for the last three months was between 60-120 mg/dL.  His insulin level was also normal.  He did not report frequent urination and there was no albumin or sugar in the urine.  The past medical history stated the Veteran had glucose intolerance.  

After service, in June 2008, the Veteran had a glucose level of 105 mg/dL (65-90).  

In November 2008, the Veteran and his wife submitted statements that he was borderline diabetic.  

In March 2009, his glucose level was 89 mg/dL (65-99).

In May 2009, a laboratory test reported a glucose level of 100 mg/dL (65-99).  

In October 2009, Dr. Szczesny noted the Veteran has been borderline diabetic.  

In November 2009, the Veteran was diagnosed with diabetes and placed on oral medication.  

In a December 2011 VA examination, the examiner stated the Veteran had diabetes currently controlled by oral hypoglycemic agents.  He did not have to regulate his activities and had not suffered any episodes of ketoacidosis or hypoglycemia requiring hospitalization.  There has not been any progressive weight loss attributable to diabetes or any other complication of diabetes such as diabetic retinopathy.  The examiner noted that the Veteran was diagnosed at VA with diabetes in November 2009.  Before that time, he was diagnosed with hyperglycemia.  The examiner also noted the separation examination findings of impaired fasting glucose and glucose intolerance.  The service treatment records did not demonstrate any glucose reading or Hgb A1c readings that meet the criteria for diabetes although the readings were consistent with impaired fasting glucose.  In the examiner's opinion, the Veteran's current diabetes did not have its onset in service.  He had impaired fasting glucose in service but did not meet the criteria of diabetes until greater than two years after service.  

After a review of the evidence, the Board finds that the Veteran did not have diabetes in service.  The Veteran's service treatment records do not show any complaints, symptoms, diagnosis, or treatment of diabetes.  Diabetes was not noted at the separation examination in January 2006.  

On the basis of the service treatment records, in the absence of any clinical finding or diagnosis diabetes is not affirmatively shown to have had onset during service.  38 C.F.R. § 3.303(a).

That finding, however, does not preclude a finding of service connection for diabetes if all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As noted above, diabetes is a chronic disease listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b), see also Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  

There is no evidence, however, that the Veteran was diagnosed with diabetes within a year of separation, much less to a compensable degree.  At best, as in service, he had some elevated blood sugar readings and continued to be pre-diabetic or glucose intolerant.  There is no additional evidence of record establishing continuity of diabetic treatment post-service, onset in-service, or onset within one year of service separation nor does the record establish chronicity of diabetes until many years after post-service.  Instead, the evidence establishes an onset of diabetes well after service when he was diagnosed with diabetes and placed on oral medication in November 2009.  

To the extent the Veteran asserts that his diabetes began in service as demonstrated by the elevated blood sugar readings and notations of glucose intolerance or hypoglycemia, first, as noted above, he does not have medical knowledge and his opinions as to if and when he had diabetes is not competent.  Secondly, to the extent the Veteran argues that the service treatment records that mention higher blood sugar readings in service show a disability during service, a symptom or finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a 'disability' for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  An elevated blood sugar level represents only a laboratory finding, and not an actual disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  The Board does not find the elevated blood pressure readings in service as probative, particularly as there is no indication the Veteran was diagnosed with diabetes until 2009 by the notations in the records.  

In the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lapse of time from separation in 2006 to the first notation of treatment for diabetes in 2009 is against the Veteran's assertions of continuous symptoms

The Board is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the evidence of continuity fails not because of the lack of medical documentation; rather the assertions of continuity are not credible and less probative than the negative evidence, which interrupts continuity.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder). 

Thus, the Board recognizes that documentation of diabetes is not required, Buchanan, supra, but rather, the Board has weighed the negative evidence of the in service treating medical records and subsequent treating records against the Veteran's statements that an injury, disease, or event in service resulted in the onset or has caused his problems since separation to the present.  The Veteran's post-service medical records are negative for complaints, symptoms, treatment, findings, or diagnoses for almost four years following separation. 

For this reason, the preponderance of the evidence is against the claim of service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  The Board has thus determined that while the Veteran is competent to provide lay evidence concerning the onset of diabetes, the Veteran is not as credible as the documented medical evidence establishes that the onset of symptomatology occurred after service.  The Board has therefore assigned little weight to the Veteran's assertions of continuity of symptoms since service. 

The Board also finds that service connection cannot be granted on a presumptive basis as the evidence does not establish that diabetes manifested itself to a compensable degree within one year of discharge from service.  The evidence of diabetes is first noted in 2009, which is well beyond the one-year presumptive period for manifestation of diabetes as a presumptive chronic disease under 38 U.S.C.A. §§ 1112, 38 C.F.R. §§ 3.307, 3.309.

As the Veteran's lay evidence is not competent evidence on the questions of a diagnosis or causation, or credible evidence of continuity of symptomatology, the Board looks to the medical evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As for the Veteran describing a contemporaneous medical diagnosis and symptoms described by the Veteran that later support a diagnosis by a medical professional, the Veteran has not provided any such evidence that his current diabetes is related to service.  

The only competent medical evidence is the opinion of the VA examiner in December 2011.  The examiner is qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).

The Board finds the unfavorable medical opinion of the December 2011 VA examiner is well reasoned, detailed, provides a rationale that is consistent with other evidence of record, and included reviews of the claims file and the Veteran's symptoms.  The examiner acknowledged the Veteran's evidence of elevated blood sugar and the finding of glucose intolerance.  The examiner noted, however, that the Veteran had no diagnosis or treatment for diabetes in service, nor did he have any symptoms or laboratory findings that would demonstrate objective evidence of diabetes.  The levels of blood sugar, while elevated, do not meet the medical definition of diabetes.  Based on the lack of any noted diagnosis or treatment in the service record and the onset of diabetes in 2009, the VA examiner concluded it was less likely than not the Veteran's diabetes was related to service.  The examiner thus took into account all of the medical evidence of record and relied upon and applied medical knowledge to form the opinion.  The examiner set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). 

Being based on a complete review of the record, the opinion also takes into account the Veteran's own assertions, but the examiner has determined the Veteran's assertions do not establish a relationship to service.  The Board therefore finds that the opinion of the December 2011 VA examiner as persuasive evidence against the claim for service connection for diabetes.  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinion, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of a current diabetes or the relationship to service, which opposes, rather than supports, the claim.

As a final note, the Board is aware that diabetes is one of the disease listed entitled to a presumption of service connection due to Agent Orange exposure, but the Veteran first entered active duty in September 1980, after the conflict in Vietnam, and there is no evidence that the Veteran served in Vietnam.  Therefore, the presumption of a disability is service connected due to Agent Orange exposure does not apply.  38 C.F.R. §§ 3.307, 3.309.  

Accordingly, the weight of the medical evidence is against an association or link between diabetes and service.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Increased Rating Claims for Sinusitis and Allergic Rhinitis

Diagnostic Codes 6510 (pansinusitis), 6511 (ethmoid sinusitis), 6512 (frontal sinusitis), 6513 (maxillary sinusitis), and 6514 (sphenoid sinusitis) are to be rated under the General Rating Formula for Sinusitis.  The General Rating Formula for Sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97. 

Diagnostic Code 6522 provides ratings for allergic or vasomotor rhinitis.  Allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97.	

Diagnostic Code 6523 provides ratings for bacterial rhinitis.  Bacterial rhinitis with permanent hypertrophy of turbinates and with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side is rated 10 percent disabling.  Bacterial rhinitis with rhinoscleroma is rated 50 percent disabling.  38 C.F.R. § 4.97.

Diagnostic Code 6524 provides ratings for granulomatous rhinitis.  Granulomatous rhinitis with other types of granulomatous infection is rated 20 percent disabling.  Wegener's granulomatosis, lethal midline granuloma, is rated 100 percent disabling.  38 C.F.R. § 4.97.

In a VA examination in October 2006, the Veteran stated that twice a year he appears to have the flu with post-nasal drainage going into his chest causing a cough and chest congestion.  He has frequent nasal congestion with rhinorrhea and chronic issues of sneezing and itchy eyes.  Besides medication, he is seen three times a year for acute sinusitis.  Physical examination demonstrated a slight deviation of the septum to the left.  There was bilateral turbinate congestions creating 50 percent obstruction bilaterally.  There was no evidence of purulence, crusting, tenderness or discharge into the oral cavity or oropharynx.  There was evidence of cobblestoning.  The diagnosis was chronic allergic rhinosinusitis with acute exacerbations of sinusitis.  

In November 2006, Dr. P. Patel, a private physician treated the Veteran for sleep apnea and noted upon examination that the Veteran had postnasal drip and the nasal mucosa had moderate inflammatory changes.  The same nasal findings were noted in January 2007 and Dr. Patel diagnosed chronic rhinitis.  

In September 2007, the Veteran was evaluated for sleep apnea by Dr. D. Postma.  The Veteran reported having a nasal obstruction that stated 15 years earlier.  The obstruction occurred mainly at night and alternated between sides.  There was associated tearing, facial pain, and headaches, but exercise helped.  On examination, Dr. Postma noted the nose decongests poorly but was normal externally with no lesions or deformities.  The turbinates exhibited mild bilateral hypertrophy.  The neck and oropharynx were normal.  

In April 2008, Dr. Potsma described the turbinates as moderate bilateral hypertrophy.  

In February 2009, Dr. A. J. Bentley evaluated the Veteran for a complaint of nasal obstruction and symptoms of post nasal drip, frequent throat clearing, and hoarseness.  The Veteran also gets sinus headaches behind his right eye.  Dr. Bentley noted no tenderness to the anterior wall of the frontal or maxillary sinuses on either side.  The nasal chamber was free of exudate.  There were no lesions of the septum or the turbinates on either side.  X-rays of the sinus were normal.  Dr. Bentley determined the Veteran should have an allergy work-up.

In May 2009, Dr. Bentley diagnosed allergic rhinitis with the Veteran allergic to pollens, inhalants, and molds.  The Veteran also complained of facial pain over the anterior wall of the maxillary sinus on the right side, his nose being crusty, trouble breathing, and headaches in the facial region of the right side.  Later that month, with a diagnosis of vacuum frontal sinusitis of the right side, he performed an infracture of the middle turbinates of the right side.  

In September 2009 and at all the subsequent follow-up visits, Dr. Bentley noted the Veteran did not have any headaches since the infracture procedure. 

In February 2010, in a VA examination for a claim for total disability based upon individual unemployability, the Veteran reported a procedure to dilate the nasal passage on the right side, apparently referring to the infracture of the middle turbinates of the right side by Dr. Bentley.  Since that time, he has not had any headaches or sinusitis although he still had allergy symptoms January to November to mold and pollen.  He had no symptoms of sinusitis or rhinitis at the examination.  He had a good response to allergy medicine.  There was no history of incapacitating episodes.  

Upon examination, there was no evidence of sinus disease, significant nasal obstruction, septal deviation, permanent hypertrophy of the turbinates due to bacterial infection, rhinoscleroma, tissue loss, scars, or a deformity of the nose.  The right trubinates were minimally prominent compared with the left but without significant infection, exudate, or edema.  The sinus was not tender in the ethemoid, frontal, or maxillary areas.  In the examiner's opinion, the disabilities had no significant effect on either employment or activities of daily living.  

In his hearing before the Board in July 2010, the Veteran testified that his sinus symptoms worsened after the 2006 to the point he had surgery on the right side.  He further testified that Dr. Bentley broke his nose and fixed his sinuses.

In December 2011, the Veteran reported at a VA examination that since separation, he had headaches from the right side of the nose to the right eye.  The Veteran stated his allergy symptoms made it like he has a cold all year round.  He has post nasal drip and his doctor tells him that his throat is always red.  He can never breathe out of both nostrils at the same time and congestion alternates between the two.  His voice comes and goes but is worse in the morning.  He has trouble clearing his throat.  He stated he cannot tell if the fracture of the right middle turbinate helped, but the examiner observed that Dr. Bentley notes recorded no headaches since the infracture procedure.  The Veteran did require continuous medication for control of his symptoms.  The examiner could find no evidence of antibiotics, but the Veteran had allergy injections.  There was no evidence for treatment for sinusitis and, in the examiner's opinion, the Veteran did not have chronic sinusitis.  The Veteran did have rhinitis, but did not have a greater than 50 % obstruction on both sides or a complete obstruction on one side of the nasal passage.  There was no permanent hypertrophy, nasal polyps, or granulomatous conditions.  

In a VA examination in June 2013 for a claim for total disability based upon individual unemployability, the Veteran reported receiving three shots a week for mold, pollen, dirt, and grass.  He also had daily medication to help control his symptoms.  If he feels a sinus infection is beginning, he goes in for a shot, but the last time that happened was in January 2013.  The examiner did not find any findings, signs, or symptoms attributable to chronic sinusitis.  The Veteran also did not have ethmoid sinusitis, maxillary sinusitis, sphenoid sinusitis, frontal sinusitis, or pansinusitis.  The Veteran did not have a greater than 50 % obstruction on both sides or a complete obstruction on one side of the nasal passage.  There was no permanent hypertrophy, nasal polyps, or granulomatous conditions.  In the examiner's opinion, the disability had no functional impact on work and would not prevent the Veteran from either physical or sedentary employment.  

The medical evidence does not show that the Veteran's sinusitis was manifested by any incapacitating episodes whatsoever.  There is no evidence that the Veteran required four to six weeks of antibiotic treatment.  Thus, a compensable rating is not warranted on that basis.  A compensable rating is not warranted for non-incapacitating episodes either.  There is no evidence of three to six non-incapacitating episodes a year of sinusitis characterized by headaches, pain, and purulent discharge.  The Veteran has shown headaches and pain, but not purulent discharge.  Accordingly, the Board finds that disability picture does not rise to the level or more nearly approximate the picture of a compensable rate of 10 percent.  

A higher rating than 10 percent is not warranted as there has been no evidence of incapaciting episodes or as noted, sufficient evidence of non-incapacitating episodes.  The Board recognizes the Veteran has undergone one procedure, infracture of the middle turbinate, but that was surgery to the nasal area, not the sinuses.  To the extent that may be considered sinus surgery, that surgery was done in the doctor's office and has not been described as radical.  More importantly, there is no evidence establishing the Veteran has chronic osteomyelitis.  He also has not undergone multiple procedures with continuing symptoms as the evidence establishes that the Veteran's symptoms improved after the procedure.

Turning to rhinitis, while there is objective evidence of allergic rhinitis with swelling of the turbinates and symptoms such as nasal discharge, headaches, and congestion, the rhinitis is not shown to be so severe as to meet the specific criteria for a 10 percent rating under Diagnostic Code 6522, namely, greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  The VA examiner's clinical findings establish that the Veteran does not have total obstruction of one nasal passage or greater than 50 percent obstruction in both nasal passages.  On physical examination, the examiner indicated that no nasal polyps, or no partial, or complete, obstruction of one or both nostrils were noted, which is consistent with the Veteran's denial of symptoms of interference with breathing the nose.  At best, he presented evidence that while one side may be obstructed, he could breathe through the other side and the sides alternated.  The Veteran has not stated that he has total obstruction on one side, greater than 50 percent obstruction on both sides, or alleged that he has nasal polyps.  As such, the preponderance of the evidence is against a finding that the Veteran's allergic rhinitis meets the criteria for either the 10 percent or the 30 percent evaluation.  Thus, a compensable initial rating is not warranted.

There are no other diagnostic criteria under which the Veteran's disabilities would be more appropriately evaluated.  The Veteran's disabilities are already specifically addressed in Diagnostic Code 6522 (rhinitis) and 6510 (pansinusitis).  The other Diagnostic Codes for sinusitis, 6511 (ethmoid sinusitis), 6512 (frontal sinusitis), 6513 (maxillary sinusitis), and 6514 (sphenoid sinusitis) are rated under the same General Rating Formula for Sinusitis as is pansinusitis.  There also is no evidence of bacterial rhinitis or granulomatous rhinitis and thus, 6523 and 6524 are not applicable.

Furthermore, the Board has given consideration has been given to "staged ratings" for allergic rhinitis and sinusitis over the period of time since service connection became effective.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board concludes that for the period considered in this appeal, the findings for the next higher rating have not been shown for either allergic rhinitis or sinusitis. 

As the preponderance of the evidence is against the claims for compensable rating for rhinitis and sinusitis, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Increased (Compensable) Rating for Dermatitis

The Veteran's seborrheic dermatitis (dermatitis) has been rated under Diagnostic Code 7806 for dermatitis or eczema.  Less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period warrants a noncompensable rating.

At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.

20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.

More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).

Diagnostic Code 7806 also provides for alternate rating on the basis of disfigurement of the head, face or neck (Diagnostic Code 7800), or scars (Diagnostic Code 7801, 7802, 7803, 7804 or 7805) depending upon the predominant disability.  During the pendency of the claim, the rating schedule for evaluating these specific disabilities was revised and amended. See 73 Fed. Reg. 54708 -12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in his case.  The Board notes that the amendment allows for a veteran to request a review of these disabilities under the revised criteria irrespective of whether the veteran's disability has increased since the last review.  No such request has been made.  Therefore, the prior rating criteria are applicable rather than the revised criteria.

Diagnostic Code 7800, in effect prior to October 23, 2008, provided ratings for disfigurement of the head, face, or neck.

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118 , Diagnostic Code 7800 are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Under Diagnostic Code 7801, in effect prior to October 23, 2008, scars, other than on the head, face, or neck, that are deep or that cause limited motion are assigned a 40 percent evaluation for an area or areas exceeding 144 square inches and a 30 percent evaluation for an area or areas exceeding 72 square inches.  Note (1) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, are separately rated and combined in accordance with 38 C.F.R. § 4.25.  A deep scar is one associated with underlying soft tissue damage.  Note (2).

Under Diagnostic Code 7802, in effect prior to October 23, 2008, scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion are assigned a 10 percent evaluation for an area or areas of 144 square inches or greater.  A ten percent rating is the highest rating available under Diagnostic Code 7802.  Scars that are in widely separated areas are separately rated and combined in accordance with § 4.25.  Note (1).  A superficial scar is one not associated with underlying soft tissue damage. Note (2).

Under Diagnostic Code 7803, in effect prior to October 23, 2008, superficial and unstable scars are assigned a 10 percent evaluation.  A ten percent rating is the highest rating available under Diagnostic Code 7893.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Note (2).

Under Diagnostic Code 7804, in effect prior to October 23, 2008, scars that are superficial and painful on examination are assigned 10 percent evaluation.  A ten percent rating is the highest rating available under Diagnostic Code 7804.  A superficial scar as one not associated with underlying soft tissue damage. Note (1). 

Other scars are rated on limitation of function of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

The Veteran received a VA examination in September 2006, where he stated his skin disability started 5-6 years earlier and occurred as an intermittent scaly, itchy rash on his brow, bear, around his nose, and behind his ears.  He does not receive any treatment.  The examiner diagnosed seborrheic dermatitis (dermatitis) covering less than 5 percent of the Veteran's exposed area or his total body surface.  There was no scarring or disfigurement.  

In June 2008, while seeing Dr. S. Zeb for his gout symptoms, the Veteran complained of a rash over his forehead, nasolabial folds, and back.  He was referred to a dermatologist.  

In August 2008 records from a private dermatologist, Dr. P. Kennedy, the Veteran had skin lesions in his face, beard, back, and buttocks.  The doctor noted hyperpigmented papula in his arms, ill distinct hyperpigmented plaques on the back and well defined hyperpigmented plaques with scales on the face.  Dr. Kennedy diagnosed seborrheic dermatitis, "KP" (keratosis pilaris) on the arms, and tinea versicolar covering 90 percent of the back.  

In a February 2010 VA examination for a total disability based upon individual unemployability claim, the Veteran's dermatitis disability was evaluated.  He complained of occasional itching around his nose, but nothing regarding his arms or the dorsum of his trunk.  The Veteran used a topical ointment that was neither a cortisteroid or immunosuppressive ointment.  Veteran reported his condition improved rapidly.  At the examination, the Veteran's nose area was clear without scales, erythema, or change.  The examiner found no evidence of dermatitis on examination, although the Veteran had enlarged sweat pores.  The examiner characterized the dermatitis as very mild and improved with a simple topical ointment.  

In a December 2011 VA examination, the examiner noted VA had prescribed a topical ointment and a shampoo for the dermatitis disability.  The disability does not cause scarring or disfigurement to the head, face, or neck.  He did not have any systemic manifestations due to the dermatitis disability.  The dermatitis covered less than 5 percent of the Veteran's exposed area and less than 5 percent of his total body surface.  The VA examiner, however, diagnosed seborrheic dermatitis, but only in his face or head.  The examiner diagnosed a separate condition, keatosis pilaris, for the skin symptoms on the Veteran's the back.  The examiner noted that keatosis pilaris had also been found in a service examination in August 2000.

The Veteran's dermatitis disability was evaluated again in a June 2013 VA examination for a total disability based upon individual unemployability claim.  He stated he gets itchy and had to rub his eyebrows and between his eyes.  He used a topical corticosteroid for six weeks or more in the past year, but it was not constant.  There have not been any debilitating episodes.  Upon examination, the VA examiner did not find any scarring or disfigurement.  There were no systemic manifestations of a skin disease.  The dermatitis disability covered less than 5 percent of both the exposed areas and the total body area.  

The medical evidence establishes that his dermatitis is manifested by less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the entire rating period.  The Veteran's topical therapy is consistent with the zero percent rating and does not meet the 10 percent standard nor any standard required for an even higher rating as it is not systemic therapy of corticosteroids.  After reviewing the evidence, the Board finds that the evidence does not support a compensable rating under Diagnostic Code 7806 based on the manifestations of the dermatitis.  

Further, the Board finds no evidence that the dermatitis disability should not be alternatively rated based upon disfigurement of the head or scarring as there is no evidence of scarring or disfigurement as set forth in Diagnostic Code 7800.  

The Board recognizes that the Veteran asserts his skin disability includes not only his face, but other areas of his body.  The VA examiner in December 2011, however, diagnosed seborrheic dermatitis but only in his face or head.  The examiner diagnosed a separate condition, keatosis pilaris, for the skin symptoms on the Veteran's the back.  The examiner noted that keatosis pilaris had been found in a service examination in August 2000.  The Board only has jurisdiction over the rating warranted for the seborrheic dermatitis disability.  As keatosis pilaris has not yet been service connected, as noted above, it has been referred to the RO for further action.  

Furthermore, the Board has given consideration has been given to "staged ratings" for dermatitis over the period of time since service connection became effective.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board concludes that for the period considered in this appeal, the findings for the next higher rating have not been shown for either dermatitis at any relevant time. 

As the preponderance of the evidence is against the claim for compensable rating for seborrheic dermatitis, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that the Veteran's difficulty in breathing and sinus congestion are factors contemplated in the rating criteria for rhinitis and sinusitis but as discussed above, he does not have obstruction of the nasal passage, or nasal polyps.  In a similar manner, the Veteran does not have incapaciting episodes requiring antibiotics, purulent discharge or a history of surgery  As a result, the schedular criteria recognizes the Veteran has symptoms such as congestion, and headaches, but do not warrant compensation in the absence of additional factors.  In addition, the schedular criteria for dermatitis provides for ratings based on percent of the entire body or exposed body affected. The schedule also takes into account the type and duration of systemic therapy that is used to treat the skin disorder. Here, the Veteran's symptoms include a rash, or flaky skin and the Veteran does not need systemic therapy.  

A disability rating is intended to compensate for average impairment in earning capacity resulting from a service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  The degrees of disability specified in the rating schedule are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of each disability at issue is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

Total Rating for Compensation Based on Individual Unemployability (TDIU)

A claim for a total rating is inferred in a claim for increase where the Veteran claims his disability affects his employability or such a claim is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the RO has twice adjudicated the issue of TDIU based upon all of the Veteran's service connected disabilities, including the rhinitis, sinusitis, and dermatitis disabilities.  The latest adjudication occurred in June 2013, where the RO determined that all of the Veteran's disabilities do not prevent the Veteran from obtaining and maintaining gainful employment.  The Veteran did not appeal that determination and since that time the Veteran does not contend, nor does the evidence reasonably raise a claim for total disability rating for compensation based on individual unemployability.  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a TDIU claim.
















ORDER

Entitlement to service connection for residuals of gout, other than the left great toe and the bilateral ankles is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to an initial compensable rating for allergic rhinitis is denied.

Entitlement to an initial compensable rating for sinusitis is denied.

Entitlement to an initial compensable rating for seborrheic dermatitis is denied.  



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


